Citation Nr: 1506899	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-06 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1978 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2009, the Veteran testified in Washington, DC before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In a February 2009 rating decision, in pertinent part, the RO denied reopening service connection for a left knee disability.  In a June 2009 rating decision, in pertinent part, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In August 2012, the RO fully granted service connection for a left knee disability and a TDIU; therefore, those issues are not in appellate status, and are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for obstructive sleep apnea and PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Obstructive Sleep Apnea

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the February 2010 decision, the Board remanded the issue of service connection for obstructive sleep apnea to afford the Veteran a VA respiratory disorders examination to assist in determining the etiology of the current obstructive sleep apnea.  Pursuant to the February 2010 Board Remand, a VA medical opinion was provided in August 2010.  The VA examiner opined that the Veteran's current, severe obstructive sleep apnea is related to or had its onset during his active duty period between 2007 and 2009, based on a review of a June 10, 2009 post deployment health assessment that noted problems sleeping or still feeling tired after sleeping.  In this regard, the Veteran's verified period of active duty is from September 1978 to October 1990.  The Veteran himself indicated that this period (September 1978 to October 1990) is the only period of active service.  See September 2011 VA addendum medical statement.  In this case, the Veteran did not have active service from 2007 to 2009 and a review of the service treatment records does not include a June 2009 post deployment health assessment.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As such, the VA examiner based the medical opinion on an inaccurate factual basis as there is no indication of sleep complaints or problems during active service from September 1978 to October 1990.  Reonal, 5 Vet. App. at 461; see also Stegall, 11 Vet. App. at 268; Barr, 21 Vet. App. at 312.


PTSD

In the February 2010 decision, the Board also remanded the issue of service connection for PTSD for verification of the Veteran's alleged stressors and a VA PTSD examination if any stressors were verified.  During the pendency of this appeal, the regulations applicable to service connection for PTSD have been amended.  Specifically, effective July 13, 2010 (after the issuance of the February 2010 Board Remand), VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(3) (2014).

In this case, the Veteran did not engage in combat with the enemy, nor does he so contend.  The Veteran's alleged in-service stressors have not been corroborated; however, the Veteran has presented statements concerning the in-service stressors, which he described as "stressful circumstances."  See July 2010 Stressor Statement.  During the course of the claim and appeal, the Veteran has alleged several stressors, to include a tank accident in 1984 or 1985 while doing maneuvers in the Mojave Desert, being accidentally shot with bullets at Fort Stewart in 1990, being falsely accused of having perpetrated murders at the Fort Benning base, being harassed by local law enforcement and being detained at gunpoint, witnessing the body of an individual who had been hanged from a tree at the base entrance, and several incidents of physical confrontation and fights perpetrated by commanding officers or fellow servicemen, which were racially motivated.

These alleged experiences, considered together, appear to meet the new criteria that the Veteran must have experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from small arms fire.  Accordingly, in light of the amendment to VA regulations discussed above, another remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.

The Board notes that service connection for depression was denied in a March 2011 rating decision.  The Veteran did not initiate an appeal as to that decision and the issue of service connection for an acquired psychiatric disability, other than PTSD, to include depression, is not in appellate status and not before the Board.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board further notes that the Veteran has not received proper notification of the requirements for a claim for entitlement to service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged sexual assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.

As noted above, the Veteran alleged that he was physically beaten by commanding officers or fellow servicemen, which was racially motivated.  As the Veteran has not been provided with this VCAA notice during the pendency of this appeal, a remand is required to provide the Veteran with a specific VCAA notice letter necessary for PTSD cases based on in-service personal assault.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2. Obtain an addendum medical opinion to assist in determining the nature and etiology of the current obstructive sleep apnea (from a medical professional other than the physician assistant who provided the August 2010 VA medical opinion).  A medical professional with expertise in respiratory disorders is preferred but not required.  An examination of the Veteran is not required.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not (50 percent or greater probability) that obstructive sleep apnea had onset in service or is related to service, to include the Veteran's occupational duties in the capacity of a cavalry scout during active service from September 1978 to October 1990?

In rendering the above opinion, the VA examiner should assume, as fact, that 1) the Veteran frequently conducted operations at night and slept in the daytime for periods of up to 2 to 3 days in a row; 2) the Veteran's only period of active duty is from September 1978 to October 1990; and 3) the Veteran has a current diagnosis of obstructive sleep apnea.

3. Obtain an addendum medical opinion from a VA psychologist or psychiatrist, to assist in determining the nature and etiology of the current PTSD (an examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  Following a review of all relevant evidence from the claims file, the VA examiner is asked to render opinions as whether it is at least as likely as not (50 percent or greater probability) that:

a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; and

b) the claimed stressor is adequate to support a diagnosis of PTSD; and

c) the Veteran's PTSD symptoms are related to the claimed stressor; or

d) any currently diagnosed PTSD first manifested during the Veteran's period of active service from September 1978 to October 1990, and/or (if possible), that any currently diagnosed PTSD is causally (etiologically) related to events during a period of active service.

In rendering the requested opinions in paragraphs 
a) through d), the VA examiner should assume, as fact, that the Veteran has a diagnosis of PTSD under the DSM-IV criteria.  See August 2011 VA Mental Health treatment records.  The VA examiner should also address and comment on the significance, if any, of the post-service motor vehicle accidents in 1999 when the Veteran's truck was struck by an 18-wheeler, and in November 2002 when the Veteran's vehicle was struck by a police vehicle, which resulted in a coma for four days.  The VA examiner should also comment on the VA treatment records noting that the post-service motor vehicle accidents are the primary stressors of the Veteran's current PTSD.  See, e.g., November 8, 2008 VA treatment record.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

For each opinion rendered, a rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. Then, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiners.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of the VA addendum medical opinions.  If the requested reports do not include adequate responses to the specific opinions requested, the reports must be returned for corrective action.  See Stegall at 268; 38 C.F.R. § 4.2 (2014).

5. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for obstructive sleep apnea and PTSD in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




